Citation Nr: 1627137	
Decision Date: 07/07/16    Archive Date: 07/14/16

DOCKET NO.  11-13 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1964 to August 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Pittsburgh, Pennsylvania RO.  

A notice of disagreement was received in January 2010, a statement of the case was issued in April 2011, and a substantive appeal was received in May 2011.

In the Veteran's May 2011 VA Form 9, substantive appeal, he requested a hearing before the Board.  In a statement received in January 2013, he withdrew such request.   

In August 2014, the Board denied entitlement to a TDIU.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In an October 2015 Memorandum Decision, the Court vacated the August 2014 Board decision and remanded the Veteran's claim to the Board for adjudication in compliance with the memorandum decision.  The claim has been subsequently returned to the Board.


FINDING OF FACT

The Veteran's service-connected disabilities have been shown to prevent him from securing and following substantially gainful employment.





CONCLUSION OF LAW

The criteria for entitlement to a total disability rating based on unemployability due to service-connected disabilities have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In light of the favorable decision herein with respect to the appellant's claim of entitlement to a TDIU, the Board finds that any deficiencies with respect to satisfying the notice or assistance requirements of the VCAA are moot.

II.  TDIU

A total disability rating based upon individual unemployability due to service-connected disabilities is assigned when service-connected disabilities result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2015).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).  

For the purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).   

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extra-schedular consideration.

A claim for a total compensation rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

The Veteran's service-connected disabilities include: status post right total knee arthroplasty/residual of right femur fracture, rated 30 percent; residuals of left total knee arthroplasty, rated 30 percent; right subtalar arthrosis, rated 10 percent; and right hip degenerative joint disease/residual of right femur fracture, rated 10 percent.   All of his service-connected disabilities affect the same body system (i.e., orthopedic), and the combined rating for his service-connected disabilities is 70 percent.  Accordingly, he meets the minimum percentage rating required for consideration of assignment of a TDIU on a schedular basis.  38 C.F.R. § 4.16(a).   

The analysis therefore progresses to whether the Veteran's service-connected disabilities alone are of sufficient severity to preclude him from participating in any substantially gainful employment.   


The Veteran asserts that he retired in September 2008 and has not worked since.  However, this fact, in and of itself, does not provide a basis to conclude that his service-connected disabilities render him unemployable.  

Turning to the evidence of record, the Veteran's DD Form 214 indicates that his occupational specialty in the Navy was in radio mechanics.  In a January 1970 statement, the Veteran indicated that he had completed some college courses in data processing.   

In his July 2008 claim for TDIU, the Veteran asserted that he had difficulty climbing into trucks, sitting, getting up, standing, and sleeping due to his knees and the arthritis in his hips, shoulders, and ankles. 

In a September 2008 Social Security Administration (SSA) function report, the Veteran indicated that his hobbies and interests included using his computer, going online, and reading.   

An October 2008 SSA disability determination found that the Veteran was disabled for SSA purposes as of May 2008 due to disorders of muscles, ligaments, and fascia.   

An October 2008 SSA physical residual functional capacity assessment shows that the Veteran reported that he had difficulty standing, walking, lifting, carrying, bending, pushing, and pulling, balancing, stooping, kneeling, crouching, and squatting due to knee replacements and painful arthritis in his joints.  The SSA consulting physician found that the Veteran had the ability to lift and/or carry 20 pounds occasionally and 10 pounds frequently; stand and/or walk (with normal breaks) for a total of about 6 hours in an 8-hour workday; sit (with normal breaks) for a total of about 6 hours in an 8-hour workday; unlimited ability to push and/or pull (including operation of hand/foot controls); frequently use ramps and climb stairs; occasionally climb ladders; inability to climb ropes or scaffolds; frequently balance and stoop; occasionally crouch; inability to kneel or crawl; and there were no manipulative, visual, communicative, or environmental  limitations.   

In November 2008 and June and July 2009 statements, the Veteran indicated that his legs and the arthritis in his hips and ankles made it difficult for him to walk, do normal chores, or mow the lawn.  He stated that he had worked as a truck driver until September 2008 and retired because after his knee surgeries he was no longer able to meet the physical demands of his job.  He stated that as time passed, he could not kneel, sit for long periods, climb ladders, do yard/house work, walk long distances, or sleep well because of his disabilities.    

A July 2009 statement from the Veteran's wife indicates that the Veteran is unable to kneel, climb ladders, hike, bike, sit or stand for long periods, do chores, or sleep well.   

A July 2009 VA Form 21-4192 from the Veteran's previous employer indicated that the Veteran retired from his job at the end of September 2008.   

On October 2009 VA examination, the Veteran reported that he had intermittent right hip pain from weather changes and walking long distances, and that his knees were stiff and painful and limited his activities of daily living.  The diagnoses were fracture of the proximal end of the right femur (surgically repaired with Snyder nail), bilateral knee medial meniscectomies, bilateral knee high tibial osteotomy secondary to arthritis, degenerative arthritis of the right and left knees, and arthritis of the right hip joint.   The examiner noted that the Veteran had worked for over 20 years as a truck driver and opined that it "would not seem feasible for the veteran to return to this physical work environment but a sedentary environment could be explored." 

In October 2009 and December 2010 private treatment records, Dr. N.S. opined that the Veteran "is not employable with bilateral knee replacements as a truck driver," and that he "is unemployable with his bilateral knee replacements as a truck driver."   

In May and July 2011 statements, the Veteran indicated that he had cramping in both of his legs, knees, ankles, and hands every morning that required medication; that he remained unable to sit for any length of time or stand or walk for extended periods; that he could not climb ladders or perform tasks that required manual dexterity; and that he had fallen at home in the past 10-20 years due to what he believed was some part of his body failing.   

As noted in the August 2014 Board decision, the medical opinions of Dr. N.S. and the VA examiner indicate that the Veteran's service-connected disabilities preclude him from returning to work as a truck driver.  However, the VA medical opinion further indicates that the Veteran's service-connected disabilities do not preclude him from sedentary employment.  The October 2015 Memorandum Decision vacated and remanded the Board's decision because "the Board failed to provide an adequate statement of its reasons and bases for relying on the October 2009 VA examiner's opinion that the appellant is capable of sedentary work."  Specifically, it determined that the October 2009 examiner's statement that "employment in a 'sedentary environment could be explored' ... does not appear to be a definitive statement as to the appellant's ability to perform sedentary work."  It noted, in particular, "the examiner's observations that after the appellant has been sitting, the appellant's knees become 'stiff,' which, in turn, causes pain upon standing and that the appellant could not stand in one place for more than 5 minutes."  

Following this Memorandum Decision, the Veteran's accredited representative submitted an April 2016 vocational employability assessment in which a vocational expert opined that "it is at least as likely as not that [the Veteran] has been unable to secure and follow substantially gainful employment due to his service-connected conditions since 2008 when he ceased working for the USPS because of his service-connected disabilities."  

The vocational expert expressly noted that her assessment was based on review of the Veteran's complete claims file and a telephone interview of the Veteran, and that it was limited to consideration of the Veteran's service-connected disabilities.  Her assessment contains a highly-detailed, four-page recitation of the Veteran's pertinent history, which includes descriptions of the pertinent symptoms and functional impairment that the Veteran has experienced prior to and during the appeals period.  

The interview with the Veteran contains the Veteran's own narrative of his pertinent employment and educational background.  This portion of the vocational employability assessment notes that the Veteran graduated from high school.  He enlisted directly in the Navy, where he was trained as an electronic technician and repaired communication devices such as radios, radar devices, and fleet ballistic missile submarines.  Following service, he was employed by an electronics firm where he worked his way up from a draftsman to a junior computer programmer.  He worked at this firm for a couple of years and was laid off because he was not able to learn computers well enough to keep the job.  

He then worked for a trucking company for eleven years, performing over-the-road trucking in which he hauled heavy equipment.  The assessment notes that a commercial driver's license (CDL) was not required to perform that type of work at the time.  (The assessment does not expressly state that the Veteran did not have a CDL, but the assessment's notation of this information suggests that the Veteran did not, in fact, have one.)  After the trucking company went out of business, the Veteran worked odd jobs for a short period until he was hired at the United States Postal Service (USPS).  

At the USPS, the Veteran started off as a tractor-trailer driver and then became a driver of the box trucks.  He began struggling physically to perform the job in 2002, and his disabilities progressed as his service-connected disabilities worsened.  Among his difficulties, the Veteran had difficulty pulling himself up into the cab; loading and unloading materials; bending; stooping; twisting; climbing steps and ladders; and sitting for prolonged periods of time.  He noted his delivery route allowed him to take a break from sitting and stretch and walk around a bit every 20 to 30 minutes.  During his last two years of working at the USPS, the Veteran went home and spent most of his time sleeping and lying on his side.  He had difficulty sitting more than an hour at a time and somedays could not sit more than 20 minutes at a time.  During an eight-hour period, he could only sit up to two hours total.  

Due to his service-connected disabilities, the Veteran did not look for work after he left his job as a truck driver in 2008.  He had a lot of physical discomfort, and his pain was at 6 or 7 out of 10 all of the time.  He could not sleep continuously through the evening.  He considered doing work as a Walmart or Home Depot greeter but knew he could not physically handle this work for more than a few hours at a time because of his inability to sit and stand for prolonged periods of time because of his need to recline and lie on his side to relieve discomfort.  

He has minimal computer skills.  He does not know any programs and often has to call a family member to help him with difficulties.  He reported he was never good at computers, electronics, or anything to do with math.  He tried to go to school at a community college to study electronics and drafting but he stopped taking classes because he had trouble passing.  

The assessment next contains a detailed one-page functional status evaluation that begins by noting that the medical evidence and statements from the Veteran, his wife, and physicians support finding a continuous decrease in the Veteran's functional capacity and an increase in his reported pain, physical limitations, and sleep disturbances caused by his service-connected conditions.  The vocational expert stated that the records support that the Veteran was totally disabled from performing any work on a sustainable basis from at least 2008.  

The vocational expert then addressed the contention that the Veteran may be able to perform sedentary work, noting that this statement is inconsistent with the preponderance of the evidence.  Among the specific limitations, she noted that sedentary employment typically requires prolonged sitting (up to six hours per day) with occasional standing and walking (up to two hours per day).  The records support that the Veteran is unable to sit for extended periods and is unable to walk more than very short distances.  The records reflect that prolonged sitting causes pain and stiffness in his knees, and he has difficulty getting up from a seated position.  These limitations would preclude prolonged sitting typically required in sedentary employment.  Knee instability would preclude sedentary employment, as sedentary employment can require occasional standing and walking up to two hours per day.  

It was further noted that the Veteran has only a high school education and does not have transferrable skills necessary to perform a sedentary occupation.  Specifically, the Veteran does not have any computer skills, he has a poor performance history relating to his ability to learn the computer, he has concentration deficits, and he has never performed an occupation that did not require substantial physical labor.  His sleep disturbance, resulting in daytime fatigue, would make it difficult to concentrate on work tasks and complete them in a timely and acceptable manner.  

With respect to the October 2009 VA examiner's assessment of the Veteran's possible ability to engage in sedentary work, the vocational expert noted that "[m]edical professionals are qualified to define the physical or emotional limitations extending from a condition, but have limited expertise in translating this information into opining on whether or not this degree of restriction or limitation, or both, prevents one from working."  The vocational expert noted that she "hold[s] a national certification as a Certified Rehabilitation Counselor; and [she has] over 20 years of combined experience providing return to work counseling for people with disabilities and evaluating long term disability claims."  

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

In the case at hand, the Board finds that the April 2016 vocational expert's opinion is the most probative and persuasive evidence of record.  The vocational expert is qualified through education, training, or experience to provide competent evidence on the Veteran's occupational functioning under 38 C.F.R. § 3.159(a)(1).  See Cox v. Nicholson, 20 Vet. App. 563 (2007).  Her report demonstrates a thorough understanding of the Veteran's history in this case, as it contains a highly-detailed discussion of the contents of the claims file and of a telephone interview with the Veteran.  It contains a probative discussion of how the limitations caused by the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment.  For these reasons, the Board finds the April 2016 vocational employability assessment is highly probative and persuasive evidence in this case.

In short, the Board finds that the evidence in favor of finding that the Veteran's service-connected disabilities prevent him from securing and following substantially gainful employment is more probative than the evidence that suggests the Veteran is not precluded from such employment due to service-connected disabilities.  Therefore, the Board finds that entitlement to a TDIU is warranted.


ORDER

Entitlement to a TDIU is granted, subject to the statutory and regulatory provisions governing the payment of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


